Citation Nr: 0029932	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for status post lipoma 
resection of the thoracic spine with residual cord damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in March 1993, after more than twenty 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for status post lipoma excision of the thoracic 
spine with residual cord damage.  

In a July 2000 statement, the veteran's representative filed, 
on the veteran's behalf, claims of entitlement to service 
connection for bilateral high frequency hearing loss, 
tinnitus, and hypertension.  The veteran is also seeking 
entitlement to a compensable evaluation for degenerative disc 
and joint disease of the cervical spine and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a partial dissection of the "lymphoma" of the thoracic 
spine.  These claims have not been developed by the RO; 
therefore they are referred to the RO for appropriate action.  

Following a hearing before a member of the Board in July 
2000, the veteran submitted additional evidence consisting of 
two private medical statements regarding the etiology of his 
current status post lipoma resection of the thoracic spine 
with residual cord damage.  The veteran also submitted 
statements waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's musculoskeletal system was clinically 
evaluated as normal with no defects or disabilities noted 
upon pre-induction examination dated in February 1971.

3.  Service medical records reflect various complaints of 
back pain from 1974 through 1992.  

4.  A private physician has opined that with a reasonable 
degree of medical certainty, the pain and problems 
experienced by the veteran during service were likely related 
to the slow growing lipoma and that the pain was certainly 
aggravated by the veteran's duties during military service.  

5.  Residuals of a status post lipoma resection of the 
thoracic spine with residual cord damage may not be 
disassociated from military service.


CONCLUSION OF LAW

A status post lipoma resection of the thoracic spine with 
residual cord damage was incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon pre-induction 
examination dated in February 1971, the veteran's 
musculoskeletal system was clinically evaluated as normal.  
Relevant clinical records reflect various complaints of back 
pain from 1974 through 1992.  An August 1986 periodic medical 
examination noted low back pain since 1984 caused by 
cartilage vertebrae solidifying.  It was noted that the 
veteran had been treated by a physical therapist with 
subsequent untreated reoccurrence.  A January 1990 
radiological report of the lumbosacral spine revealed 
compressive changes involving T12 and L2 noted as probably 
old and a degenerative Schmorl's node formation in those 
regions.  Additional assessments of mechanical low back pain, 
lumbosacral strain, and compensational pain, probably due to 
the left knee, were noted.  

VA treatment records dated in June 1997 reflect complaints of 
pain in the lower back and abdomen.  

Upon VA examination of the joints dated in January 1998, the 
veteran complained of chronic low back pain.  He did not 
recall any specific incident that initiated his low back 
pain.  It was noted that he had been plagued by it for a 
number of years.  It was also noted that he had never had 
bowel or bladder dysfunction or advanced diagnostic studies.  
The veteran classified his pain as constant in nature and an 
"achiness" in the low or small of his back.  He also 
reported having an acute exacerbation every few years.  
Medication was noted as helping his pain, otherwise he 
noticed an exacerbation in his low back pain whenever he did 
strenuous activities or put himself in a precarious 
situation.  

Physical examination of the spine revealed negative seated 
and supine straight leg raising and no evidence of fixed or 
postural deformity.  The veteran moved well without overt 
evidence of pain.  There was no palpable muscular spasm at 
that time.  There was also no evidence of pain to palpation 
over the bony prominences of the lumbar spine.  Range of 
motion testing revealed approximately 10 degrees of 
extension, 85 degrees of flexion, 35 degrees of lateral 
bending, and approximately 20 degrees of rotation to the left 
and the right.  A relevant impression of mechanical low back 
pain was noted.  A January 1998 VA radiological report of the 
lumbar spine reflects mild scoliosis with convexity to the 
left and minimal compression of the L1 and L3 vertebral 
bodies and, to a lesser degree, the anteroinferior aspect of 
the L2 vertebral body.  The findings were noted as consistent 
with a Schmorl's' node at the anterosuperior aspect of the L3 
vertebral body and the anteroinferior aspect of the L1 
vertebral body.  

A May 1998 VA clinical record noted that a magnetic resonance 
imaging report showed a large intradural lipoma described as 
extraordinary.  VA hospital records dated in June 1998 
reflect the veteran underwent a thoracic laminectomy with 
removal of an intradural lipoma.  A postoperative diagnosis 
of thoracic spinal cord tumor, likely lipoma, was noted.  A 
long history of back pain and lumbar problems with the 
incidental finding of a lesion in the thoracic cord at the 
level of T3 and T4 dorsal to the spinal cord and partly 
intrinsic in the spinal cord consistent with a lipoma upon 
magnetic resonance imaging testing was noted.  It was also 
noted that the veteran was using a wheelchair at discharge 
because he was unable to walk.  An August 1998 clinical 
record notes the veteran was still unable to walk without the 
use of two canes.  A diagnosis of status post excision lipoma 
of the spinal cord with residual damage was noted in November 
1998.  

Upon VA examination dated in April 1999, the examiner noted 
that the veteran's medical records had been reviewed.  It was 
noted that the veteran reported his lipoma was approximately 
three centimeters in size and it compressed the spinal cord.  
It was also noted that he currently had difficulty walking, 
problems with proprioception, and some numbness around his 
breasts.  Some problems with bowel function were also noted.  
An impression of neurological deficits following surgery for 
lipoma of the spinal cord was noted.  The examiner opined 
that he was not able to document difficulties attributable to 
the lipoma on review of the medical record.  He opined that 
the most likely explanation was that the lipoma had been 
there all of the veteran's life and had slowly grown over the 
years.  He further opined that it was highly doubtful that 
anything he experienced in service caused the inception of 
the lipoma or accelerated its growth.  The examiner also 
noted that consideration should be given to a neurological 
examination.  

A July 2000 statement from J. C. M., a private physician and 
Diplomate, American Board of Neurological Surgery, states 
that the veteran was treated in 1998 for a thoracic 
intradural spinal lipoma.  The physician noted that the 
veteran apparently had a long history of lumbar and thoracic 
spine pain evaluated and treated during service and his 
problems eventually progressed until he had some difficulty 
walking at times.  The physician stated this was certainly 
related to the lipoma and its presence on the spinal cord in 
the thoracic area.  It was noted that this subsequently led 
to a fall, which was a consequence of the progressive lipoma 
rather that a fall aggravating the lipoma and its symptoms.  
The lipoma was debulked in 1998 and the veteran had 
subsequent lower extremity weakness and difficulty walking 
requiring a cane.  It was noted that the veteran had a 
markedly spastic gait.  The physician stated that a small 
part of the lipoma remained intrinsic in the spinal cord and 
follow-up would be needed as it could recur.  The physician 
opined that with a reasonable degree of medical certainty, 
the pain and problems experienced by the veteran during 
service were likely related to the slow growing spinal lipoma 
that was eventually diagnosed in 1998.  

At his July 2000 hearing before a Member of the Board, the 
veteran testified that during service he served as an 
aircraft machinist and as a combat arms instructor 
superintendent.  He stated that his service as a combat arms 
instructor involved heavy lifting of ammunition cases and 
weapons.  He also stated that he received treatment for 
complaints related to his back during service and was told 
that degenerative changes were causing the problem.  
(Transcript, pages 1-5).  The veteran testified to falling 
off an F-4, but he did not really start having problems with 
his back until 1989.  (Transcript, page 6).  He also 
testified that his problems started after doing heavy 
lifting.  (Transcript, page 9).  He reported that his lipoma 
surgery was conducted by Dr. M. who was a resident at a VA 
medical facility at the time of the surgery.  He also 
testified that the physician told him that his middle back 
problems started and increased during service.  (Transcript, 
pages 7-9).  The veteran's wife testified that the veteran's 
back problems began around 1989.  At that time he complained 
about his mid to lower back and that lifting made it worse.  
(Transcript, page 10).  The veteran testified that he was 
first told that he had a lipoma in 1998 and that it was only 
visible on magnetic resonance imaging, not x-ray examination.  
(Transcript, page 11).  

In another statement dated in August 2000, Dr. J. C. M. 
stated that apparently the lifting and other duties required 
during military service significantly aggravated the 
veteran's lumbar and thoracic pain.  The physician opined 
that some of the pain treated during service was related to 
the lipoma and was also aggravated by his military duties.  
It was noted that eventually the veteran's problems 
progressed and led to a fall, which then led to evaluation of 
his back pain and a magnetic resonance imaging report showing 
a thoracic lipoma.  The physician noted that finding led to 
the surgery in which he was involved in 1998.  The physician 
also noted the veteran continued to have lower extremity 
weakness and progressive difficulty walking requiring a cane 
for assistance.  The physician opined that with a reasonable 
degree of medical certainty, the pain and problems the 
veteran had during service might indeed be related to his 
spinal lipoma, but that pain was certainly aggravated by his 
duties during service.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed prior thereto.  38 U.S.C.A. 
§§  1111, 1132; 38 C.F.R. §§ 3.304(b) (1999).
Initially, the Board notes that neither a lipoma of the 
thoracic spine nor any defects or disabilities related to the 
back were noted upon the veteran's pre-induction examination 
prior to military service.  The dispositive question 
therefore is whether "clear and unmistakable evidence" 
exists that the disability existed prior to service, thus 
overcoming the statutory presumption of soundness as set 
forth above.  See Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).

In Miller v. West, 11 Vet. App. 345 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a physician's "bare 
conclusion" that a disability preexisted service, without a 
factual predicate in the record, did not constitute clear and 
unmistakable evidence to rebut the statutory presumption of 
soundness.  Miller, 11 Vet. App. at 348.  The Board notes 
that there are no contemporaneous clinical records in this 
case reflecting that the veteran's lipoma or any disability 
related to the back preexisted his military service.  The 
only evidence to that effect is the opinion of the April 1999 
VA examiner.  

Thus, in light of the absence of clinical records reflecting 
otherwise and the Court's decision in Miller, there is no 
basis of record to find that the veteran's lipoma or any 
disability related to the back existed prior to service.  
Therefore, the Board finds as a preliminary matter that the 
presumption of soundness has not been overcome. 

Following a thorough review of the evidence of record, the 
Board further concludes that the evidence for and against the 
veteran's claim of entitlement to service connection for 
status post lipoma resection of the thoracic spine with 
residual cord damage is in relative equipoise.  

The veteran's claim of entitlement to service connection is 
supported by the July and August 2000 statements from Dr. J. 
C. M., wherein he opined that with a reasonable degree of 
medical certainty, the pain and problems experienced by the 
veteran during service were likely related to the slow 
growing spinal lipoma, and that his pain was certainly 
aggravated by his duties during service.  The veteran's claim 
is further supported by the notations of back pain during 
service.  

On the other hand, there is no medical finding of a lipoma of 
the thoracic spine during service and the April 1999 VA 
examiner did opine that he was not able to document 
difficulties attributable to the lipoma on review of the 
veteran's medical records.  He further opined that it was 
highly doubtful that anything the veteran experienced during 
service caused the inception of the lipoma or accelerated its 
growth.  However, that physician did note that consideration 
should be given to a neurological examination.  Additionally, 
the July and August 2000 medical opinions are from one of the 
physicians of this specialty who actually conducted the 
veteran's lipoma surgery.  Therefore, the Board is unable to 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
status post lipoma resection of the thoracic spine with 
residual cord damage.  With all reasonable doubt resolved in 
favor of the veteran, service connection for status post 
lipoma resection of the thoracic spine with residual cord 
damage is warranted.  

The Board notes that the RO denied the veteran's claim on the 
basis that it was not well grounded.  Nevertheless, during 
the pendency of the appeal, he was provided a VA examination, 
and he and his spouse presented testimony and additional 
medical evidence in conjunction with a hearing at the Board.  
Since the Board has granted the benefit in full, there is no 
due process violation.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).   



ORDER

Entitlement to service connection for status post lipoma 
resection of the thoracic spine with residual cord damage is 
granted.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals



 

